Citation Nr: 1447374	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  04-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to the right chest with hemothorax and retained foreign body.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION


The Veteran had active duty service from May 1968 to July 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April
2002 rating decision of the RO in Atlanta, Georgia.

In a decision dated in May 2012, the Board denied these issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In a single-judge decision dated in March 2014, the Veterans Court vacated the Board's decision and remanded it to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2012 single-judge decision, the Veterans Court held that the medical evidence relied upon by the Board in denying a rating in excess of 10 percent for gunshot wound residuals was inadequate.  The Veterans Court vacated and remanded the matter for the Board to "correct this defect by seeking clarification of the August 2009 examiner's opinion or another VA examination."  The Veterans Court also vacated the issue of TDIU entitlement, holding that the Board must reevaluate entitlement to TDIU in light of any subsequently developed medical evidence regarding gunshot wound residuals.  

In addressing the rating issue, the Veterans Court noted that the August 2009 VA examiner found that the Veteran exhibited very mild obstructive airway disease and then "conclusorily" stated that there were no musculoskeletal or respiratory gunshot wound residuals and that the veteran's mild shortness of breath is most likely secondary to his chronic smoking history.  As the Veterans Court noted, the examiner offered "no rationale to connect his conclusion to facts and data."  

The Veterans Court also noted an "almost complete absence of evidence in the record concerning smoking-for example, how long the Veteran smoked or when he quit-other than that he previously smoked."  The Veterans Court held that the Board "attempted to gloss over this shortcoming," placing great emphasis on the fact that the examiner found the lungs clear of any acute parenchymal disease, but failed to focus on the examiner's companion finding of obstructive airway disease that apparently was causing shortness of breath symptoms.

In addressing the TDIU issue, the Veterans Court noted that the August 2009 VA examiner did not actually address whether the Veteran is unable to secure or follow
substantially gainful employment because of service-connected disabilities, and that it was unclear whether the August 2009 examiner was even aware of the Veteran's service-connected disabilities.  Nevertheless, the Veterans Court deferred a decision on the TDIU issue pending the completion of the development action ordered regarding the rating issue.  

The Board is bound by the findings contained in the memorandum decision of the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2013). 

The issue of TDIU entitlement is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit or identify additional evidence regarding his claims and assist him in obtaining any evidence properly identified.  

2.  Schedule the Veteran for an appropriate VA examination to determine the manifestations and severity of his residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body.  

The examiner is asked to identify all residual disability associated with the service-connected gunshot wound.  In addition to musculoskeletal residuals, specifically comment on whether there are any current respiratory residuals.  

Note that the August 2009 VA examiner found very mild obstructive airway disease and mild shortness of breath, but determined that these were due to a history of smoking and were not due to the gunshot wound residuals.  The Veterans Court has specifically found that an adequate explanation for this determination was not provided by the August 2009 examiner.  Regarding any opinions given, please provide an explanation that is consistent with the evidence.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.    

3.  Readjudicate the issue of entitlement to a disability rating in excess of 10 percent for residuals of a gunshot wound to the right side of the chest with hemothorax and retained foreign body, to include assignment of separate ratings as appropriate.  

4.  After adjudicating the rating issue, undertake any additional development deemed necessary to develop the issue of entitlement to TDIU, including the procurement of obtaining a medical examination and/or opinion.  

5.  Readjudicate the issue of entitlement to TDIU, including the question of whether referral for extraschedular consideration is warranted.    

6.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2014).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


